Citation Nr: 1508024	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to May 1970, and from June 1970 to March 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the right arm.  

In September 2013, the Veteran testified at a Board videoconference hearing at the RO in Montgomery, Alabama before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right arm and shoulder pain, claimed to have been caused by an April 2011 VA nerve conduction test, has been raised by the record (see September 2013 Board hearing transcript; January 2012 VA treatment record) and, in January 2014, the Board referred the claim to the Agency of Original Jurisdiction (AOJ); however, the issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Pursuant to the January 2014 Board remand instructions, a VA medical opinion was obtained in June 2014.  The VA examiner opined that it is less likely than not that the Veteran's additional disability of limited motion of the right upper extremity with permanent numbness was (1) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the September and October 2003 medical and surgical treatment; or 
(2) due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  The VA examiner did not provide a rationale for either opinion.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether the Veteran's right arm disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the September and October 2003 medical and surgical treatment or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the June 2014 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the report.  An examination is not required.  The relevant documents in the claims folder should be made available to the examiner for review.  The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should offer the following opinions:

(a)  Was the additional right arm disability, including limited motion of the right upper extremity with permanent numbness, caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the September and October 2003 VA lymph node surgeries?

(b) As part of the September and October 2003 medical treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

